TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00124-CV




                                   In re Johnny Ray Valchar




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               Johnny Ray Valchar petitioned this Court for a writ of mandamus directing the district

court to act on Valchar’s request for counsel in a post-conviction DNA testing proceeding. After the

mandamus petition was filed and a response was requested, the district court appointed counsel.

Accordingly, the petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: March 31, 2006